Citation Nr: 0011200	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-48 202	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for ptosis of the right 
eye, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1941 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1994 rating 
decision by the RO which denied an increase in a 30 percent 
rating for service-connected right eye ptosis (for which the 
veteran also receives special monthly compensation).  In 
November 1998, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's right eye ptosis is currently manifested by 
a pupil that is wholly obscured.

2.  The veteran is not service connected for the left eye and 
he is not blind in that eye.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
eye ptosis have not been met.  38 U.S.C.A. §§ 1155, 1160 
(West 1991); 38 C.F.R. §§ 3.383, 4.84a, Codes 6019, 6074 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1941 to 
December 1945.  His service medical records show he had 
paralysis of the oculomotor nerve (3rd cranial) secondary to 
a nonmalignant cystic pituitary neoplasm.  The records also 
demonstrate he had complete ptosis of the right upper eyelid.

In February 1946, the RO granted service connection and 
assigned a 100 percent rating for residuals of nonmalignant 
cystic pituitary neoplasm with third cranial nerve paralysis 
and chorioretinitis of the left eye.  It was subsequently 
noted that the service-connected residuals of third cranial 
nerve paralysis included ptosis of the right upper eyelid.  
In October 1956, the RO severed service connection for 
chorioretinitis of both eyes, and such severance was 
subsequently upheld by the Board in August 1957.  The veteran 
remained service connected for right eye ptosis, which was 
rated 30 percent.  He was also assigned a separate 10 percent 
rating for associated facial disfigurement [such rating is 
not involved in the instant appeal.]  In May 1967, the RO 
granted special monthly compensation based on loss of use of 
the right eye (due to the right eye ptosis).

In December 1993, the veteran filed a claim for an increased 
rating for ptosis of the right eye.

VA outpatient treatment reports from 1992 to 1994 show the 
veteran had complete right eye ptosis.

On August 1995 VA visual examination, the veteran was noted 
to have visual acuity of the right eye of light perception 
only, corrected and uncorrected.  Visual acuity in the left 
eye uncorrected was 20/400 at far, 20/50 at near.  Visual 
acuity in the left eye corrected was 20/50 at far, 20/40 at 
near.  By slit lamp examination, there was complete ptosis of 
the right upper lid.  The diagnoses were status post cranial 
nerve palsy for approximately fifty years, dense cataract of 
the right eye, operable cataract of the left eye, and an 
inferior temporal visual field loss of the left eye 
consistent with a pituitary lesion.

On August 1999 VA examination, the examiner stated the 
veteran had right eye ptosis with third cranial nerve palsy 
which started after craniotomy that he had in 1945 while he 
was in the service.  The veteran stated he had no vision in 
the right eye and that in the left eye he had a history of 
arcurioretinitis of unknown etiology which left him with 
visual field loss.  On examination, visual acuity or the 
right eye was light perception with projection.  Visual 
acuity of the left eye without correction at distance was 
20/60.  With correction, visual acuity of the left eye was 
20/20 near and 20/25 far.  The diagnoses consisted of large 
clear retinal scar of the left eye which appeared old; 
bilateral cataracts; right eye phacokinesis and mature 
cataract; third cranial nerve palsy with ptosis and pupil 
involvement which was stable since occurrence in 1945; and 
best corrected visual acuity of the left eye of 20/25.

II.  Analysis

The veteran's claim for an increased rating for his service-
connected ptosis of the right eye is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected ptosis of the right eye 
involves drooping of the upper eyelid which, in turn, 
obscures vision.  The RO has assigned a 30 percent evaluation 
for right eye ptosis pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6019, which provides that ptosis, in which 
the pupil is wholly obscured, is to be rated equivalent to 
visual acuity of 5/200.

Generally, in establishing an evaluation for a service- 
connected disability, the use of manifestations not resulting 
from the service-connected disease or injury is to be 
avoided.  38 C.F.R. § 4.14.  However, under certain 
circumstances, compensation is payable for the combinations 
of service-connected and non-service-connected disabilities 
as if both disabilities were service-connected, provided that 
the non-service-connected disability is not the result of 
willful misconduct.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  
For the eyes, the foregoing is applicable when there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non-
service-connected disability.  Id.  As such, when evaluating 
the service-connected eye, it is proper to consider the non-
service-connected eye as normal (20/40 or better), unless 
there is total blindness in both eyes.  38 U.S.C.A. § 1160; 
38 C.F.R. §§ 3.383, 4.79; Villano v. Brown, 10 Vet. App. 248 
(1997).

In the present case, the evidence does not reflect, nor does 
the veteran contend, that there is blindness in his non-
service-connected left eye.  Thus, in evaluating his right 
eye disability, the non-service-connected left eye vision 
will be considered 20/40, reflecting normal vision.  Id.

Reviewing the recent medical evidence of record, the Board 
notes that reports from 1992 to 1999 show the veteran has 
complete ptosis of the right eye.  Thus, right eye vision is 
considered to be 5/200.  As noted above, the non-service-
connected left eye is deemed to have 20/40 vision.  This 
correlates to a 30 percent rating for the right eye 
disability under 38 C.F.R. § 4.84a, Code 6074 and Table V 

Since the veteran is not service-connected for the left eye 
and he is not blind in the left eye, in order to receive a 
higher rating he must have anatomical loss of the service-
connected right eye, which is not the case.

Given the foregoing, there is currently no basis to warrant a 
rating in excess of 30 percent for the service-connected 
right eye ptosis.  The Board finds that the preponderance of 
the evidence is against the claim for increase, the benefit-
of-the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating for ptosis of the right eye is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

